Title: To James Madison from John J. Murray, 5 October 1804 (Abstract)
From: Murray, John J.
To: Madison, James


5 October 1804, Glasgow. “Already attempts are made in various ways, to evade the Act passed by Congress at their last session entitled ‘An Act to Amend the Act entituled an Act Concerning the Registering and Recording of Ships & Vessels.’@
“Some persons concerned therein have lately gone to the ⟨U⟩nited States, with intention to remain there a few Months only, leaving their families & property behind them, under a firm belief, that merely to appear there themselves, once a year, will be sufficient to secure a continuance of the right, which they have for a long time exercised, of owning American Vessels. Others have had their names left out of the new Registers, but who still own the Vessels for which they were granted, under cover of the names of their Partners & Agents in the United States, or the masters who command them—thus does it appear almost impossible to guard effectually by law against the Arts & frauds that are practised by foreign commercial men. Will you have the goodness Sir to give me your opinion of the act refered to above & also in what cases Ships Papers may legally be detained by Consuls & Commercial Agents.
“I now beg to submit to your attention the enclosed form of a Register, which was lately deposited in this office; and to request your opinion whether it has been granted according to law or not.… What appears to me to be illegal in this instrument, is, that it was not granted to Thomas Morgan, who is said in the body of it to be the owner of the Ship, nor to Napier & Smith, the Attornies of the owner, who were in possession at the time of the Bill of Sale to Morgan from t⟨h⟩e late proprietors; but to Wm. F Hill the master—who ⟨co⟩nfessed to me that he had no Authority at all to get the Register in question, but said at the same time that he bel⟨ie⟩ved Morgan to be the owner. Having looked over all our laws in my possession that relate to the granting of Ships Registers, and not being able to find that Collectors have power to grant them, but to Ship Owners in person or to their lawful Attornies, in which latter case, the law directs that the names of the Attornies shall be mentioned as such, in the body of the Register; and these requisites not being attended to in the one alluded to, it therefore appeared necessary to make you acquainted with the case. And … I thought it best … to communicate with you on some other subjects.…
“To burthen our commerce as lightly, and to encourage it as extensively, as possible, has been the constant practice of Government. At home, every indulgence is granted, and every assistance afforded to it, that so important a part of the National concerns merits—and abroad, it is protected by the law of nation⟨s,⟩ its own respectability, and in some instances by Treaties yet, after all, something still seems wanting.…
“When Commercial Agencies were first established by the United States,… Government was induced to give even a preference, in their Consula⟨r⟩ appointments, to foreign merchants of note, Subjects of the Country where the establishments were made, rathe⟨r⟩ than to our own Citizens—but at present, from the chang⟨es⟩ that have been wrought by our revolution, both in the information, and pecuniary circumstances of our Citize⟨ns,⟩ added to the laudable desire that many of them, of this description, appear to have, for an occasional foreign residence, seems to make the former preference, if it actually existed, less necessary, and to hold out the pleasing prospect of a speedy change.… I take the liberty therefore … to recommend to Government, to have the following propositions, or something similar, enacted into a law—viz.
First—That American Citizens only (natives if possible) whose property shall be in the United States, shall after;  be appointed Consuls & Commercial agents of the United States, and, that their appointment shall be for a term not exceeding five years.
Second—That Consuls & Commercial agents of the United States shall under no pretence whatsoever be concerned in Commerce, or Navigation, either at home, or abroad, directly, or indirectly, under the penalty of removal from office, & disability for ever after of filling any office of trust, & profit, in the United States, & also in the forfeiture of their bonds.
⟨Th⟩ird—That a reasonable Salary shall be allowed to Consuls & Commercial agents, for their services but only during their actual residence at, going to, or returning from their Consulates &ca. & while qualified by health &ca. to attend to their official duty.
“In Support of the first & Second propositions it seems only necessary to contrast the generally acknowledged character of foreign commercial men, who are usual⟨ly⟩ the persons appointed American Consuls & Commercia⟨l⟩ agents, with that of native Americans possessing the qualifications that I have mentioned above, and unconnected with commerce, to carry conviction to every mind of the fitness of the latter, and the total unfitness of the former, for the highly important trusts alluded to.…
“Again, if Consuls & Commercial Agents, are really necessary officers, and that they are so, the experie⟨nce⟩ of the United States, and almost every nation, prove⟨s⟩ beyond a doubt, then, they ought, in order to be truly serviceable, to be in all respects devoted to the Interest⟨s⟩ of the Country by which they are employed; but it is quite impossible, viewing men as they are, that foreigners can be as much so to the United States, in those appointments, as native americans & Citizens.
“With respect to the time of service, it is founded on a principle in our system of Government, which seems, to encourage frequent changes of its officers.
“In support of the third proposition I will brief⟨l⟩y obse[r]ve that if Consuls, & Commercial Agents, discharge their duty to their Country, with faithfulness & Zeal, ⟨as⟩ Common justice dictates, that they should be paid for their Services. I cannot omit in this place to state a fact that has just come to my knowledge because, from its importance, and applicability to the present subject, it may give considerable weight & influence to the arguments that I have used in favor of the foregoing propositions. It is, that Mr Grant our Consul at Leith, resides at this moment at Paris, where he affects an Official Character. What attaches more consequence to this circumstance now, than it would possibly merit at any other time, is, the existance of a War between the Country in which that Gentn. is accredited, &, the one in which he reside⟨s;⟩ the certainty of his being a British Subject, (for he was born in Scotland & I understand that his property is in England) and the possibility ⟨o⟩f his being employed in France by this Government, under the sacred cover of an American Commission, for political purposes—that might operate, if discovered, to disturb the harmony that exists between the United States & the Countries alluded to—but even should this not be the case; yet his absence from his Consulate⟨,⟩ where his official duty always requires his attendance, seems to merit the notice of Government. Here Sir, I would close this communication,… but in doing so, my ⟨w⟩ork would be but imperfectly done.… I must therefore request your indulgence for a little while longer.
“However much it may be desired to increase the Population of the United States by foreign emigration⟨,⟩ it is certainly of the greatest consequence to their true character, prosperity & happiness, to restrict the benefits of Citizenship, to persons of good moral character at least, whose past conduct might be in some degree, a guarantee to the united States for their future good behaviour. Since I have been here, hundreds, nay Thousands, have crossed the Atlantic with apparent intention to settle in the United States; of which number it cannot be doubted, that many are unworthy of an asylum in our Country—but by our existing laws, I do not know that such are excluded, even from its greatest privileges, without indeed their characters should be found out, which would seldom happen until too late. It is necessary here to premise that the practice of the criminal courts of Scotland, with respect to felons, is almost universally to banish, rather than to hang them—it is true that the sentences of these Courts do not fix their exile particularly in America but such is the rage for going thither, that I fea⟨r⟩ few escape the halter or the lash, & who can procure as much money as will pay their passages, but go to the United States. To guard therefore as much as possible against the admission of such persons into the rights and privileges of Citizenship, I take the liberty Sir most respectfully to recommend, that a law be passed, making it absolutely necessary for emigrants, before they become Citizens of the United States, to produce Certificates of Character from our Consuls & commercial agents, who shall be Authorized by law to grant them, but only to persons who shall produce to them, well attested characters, under the hands & Seals of two Magistrates of the Parish, County or district, in which they were born, & resided in last—which Certificates shall be Certified in the United States by a competant officer under his hand & Seal. I feel persuaded Sir that all good men going to reside permanently in the United States (and it is only such that we want) would rather feel grateful & obliged to Government for such a law than otherwise—first because it ⟨w⟩ould entitle them, on reasonable terms, to ⟨o⟩fficial introductions into the United States … & Secondly because it would in its operation, draw a line of distinction between Virt[u]ous & Vicious Men a circumstance of much importance to the former.

“With one recommendation more … I will conclude this long letter, it is, to secure by Treaty to our Consuls & Commercial agents full & exclusive jurisdiction in their Consulates in all cases that relate to the persons & property of American Citizens—it would seem impossible to doubt of the Salutary effects that would be produced by such an arrangement. I had the honor to submit a case to you some time ago between Captn. Fanning & his Crew, … since which others, of less note, have occured, and in some other districts, cases, no doubt of still greater importance, have been obliged to be passed over in silence, for want of some Treaty stipulations on the Subject.
“Would it not be just too, to secure our Consuls & Commercial agents by Treaty from Taxes of all kinds? I declare to you Sir with truth that I have paid more for taxes since I have resided here by above fifty dollars, than the whole fees of my office have amounted to for two & half years service.
“The delicacy of my present situation, would have made it impossible for me to enter on some topics in this communication but for one reason; which I feel confident you will deem sufficient—It is, that I have resolved to return home as soon as possible and therefore, even should Government condescend to consider what I have written & to recommend certain parts of it to be passed into a law, yet, I could receive no personal advantage there from—because before it could be done & acted upon—it is not unlikely that I would be on my farm at Staten Island, or at least on my passage to New York.”
